


Exhibit 10.9
[guessletterhead.jpg]




January 28, 2014


Maurice Marciano
c/o Guess?, Inc.
1444 Alameda Street
Los Angeles, California 90021




Re:    Amendment to Consulting Agreement


Dear Maurice:


Reference is made to that certain Consulting Agreement entered into by and
between you and Guess?, Inc., a Delaware corporation (the “Company”), dated June
20, 2011 (the “Consulting Agreement”), and to that certain Assignment and
Assumption Agreement entered into by and between you and Maurice Marciano
Consulting, a California corporation (the “Assignee”), dated April 16, 2012 (the
“Assignment Agreement”), pursuant to which you previously assigned all of your
rights, title and interest in and under the Consulting Agreement to the
Assignee. This letter amendment (this “Amendment”) sets forth the agreement by
and among you, the Company and the Assignee to amend the Consulting Agreement to
extend the “Consulting Period” (as defined in the Consulting Agreement) through
January 28, 2015, as set forth below.
Effective immediately, Section 1 of the Consulting Agreement is hereby amended
and restated to read in its entirety as follows:
“1.    Consulting Period. On the Retirement Date, the Company agrees to retain
Marciano as a consultant to provide the services described in Section 2 below
from the Retirement Date until the third (3rd) anniversary of the Retirement
Date (the “Consulting Period”), as provided in this Consulting Agreement.”
The Consulting Agreement (as modified by the preceding paragraph) and the
Assignment Agreement remain in full force and effect. This Amendment may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.
[Remainder of page intentionally left blank]



1

--------------------------------------------------------------------------------




You, the Company and the Assignee have caused this Amendment to be duly executed
and delivered on the day and year first above written.
  
Guess?, Inc.,
a Delaware corporation
/s/ MICHAEL RELICH
 

By: Michael Relich
Its: Chief Operating Officer




Maurice Marciano Consulting,
a California corporation
/s/ MAURICE MARCIANO
 

By: Maurice Marciano
Its: President




Maurice Marciano,
an individual
/s/ MAURICE MARCIANO
 

Maurice Marciano











2